         Case 1:20-cv-00032-JEB Document 1 Filed 01/07/20 Page 1 of 8




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

CHANAN TIGAY                             )
4140 Montgomery St.                      )
Oakland, CA 94611                        )
                                         )
           Plaintiff,                    )
                                         ) Case No: 20-cv-32
      v.                                 )
                                         )
U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT )
500 12th Street SW                                           )
Washington, DC 20536                            )
                                                )
           Defendant.                           )
_______________________________________________ )

                                     COMPLAINT

                                  I. INTRODUCTION

       1. Plaintiff Chanan Tigay (“Plaintiff”) brings this action seeking declaratory and

injunctive relief to redress violations of the Freedom of Information Act ("FOIA"), 5

U.S.C. § 552 et. seq., by Defendant U.S. Immigration and Customs Enforcement

(hereinafter “ICE”) in failing to provide Plaintiff with all non-exempt records responsive

to his March 1, 2018, FOIA request to this federal agency, seeking any and all e-mails

sent and received between Peter T. Edge, the HSI Executive Associate Director and

Senior Official Performing the Duties of the Deputy Director, and Angel M. Melendez,



                                   COMPLAINT                                             -1-
          Case 1:20-cv-00032-JEB Document 1 Filed 01/07/20 Page 2 of 8



the special agent in charge of ICE Homeland Security Investigations in New York City,

between the dates of September 15, 2016 and October 15, 2016.

                                   II. JURISDICTION

       2. This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

(FOIA citizen suit provision) and 28 U.S.C. § 1331 (federal question).

                                        III. VENUE

       3. Venue in this Court is proper pursuant to 5 U.S.C. § 552(a)(4)(B).

                                       IV. PARTIES

       4. Plaintiff, Chanan Tigay, is an individual that, at all times relevant herein, has

resided in Alameda County, California.

       5. Defendant U.S. Immigration and Customs Enforcement is federal agency of

the United States, and sub-component of the United States Department of Homeland

Security, and as such, is an agency subject to the FOIA, pursuant to 5 U.S.C. § 552(f).

                         V. LEGAL FRAMEWORK OF FOIA

       6. FOIA requires, inter alia, that all federal agencies must promptly provide

copies of all non-exempt agency records to those persons who make a request for records

that reasonably describes the nature of the records sought, and which conform with

agency regulations and procedures in requesting such records. 5 U.S.C. § 552(a)(3)(A).

       7. FOIA requires federal agencies to make a final determination on all FOIA

requests that it receives within twenty days (excepting Saturdays, Sundays, and legal


                                    COMPLAINT                                             -2-
          Case 1:20-cv-00032-JEB Document 1 Filed 01/07/20 Page 3 of 8



public holidays) after the receipt of such request, unless the agency expressly provides

notice to the requester of “unusual circumstances” meriting additional time for

responding to a FOIA request. 5 U.S.C. § 552(a)(6)(A)(I).

       8. FOIA also requires federal agencies to make a final determination on FOIA

administrative appeals that it receives within twenty days (excepting Saturdays, Sundays,

and legal public holidays) after the receipt of such appeal, unless the agency expressly

provides notice to the requester of “unusual circumstances” meriting additional time for

responding to a FOIA request. 5 U.S.C. § 552(a)(6)(A)(ii).

       9. FOIA expressly provides that a person shall be deemed to have constructively

exhausted their administrative remedies if the agency fails to comply with the applicable

time limitations provided by 5 U.S.C. § 552(a)(6)(A)(I) - (ii). See 5 U.S.C. § 552(a)(6)C).

       10. FOIA provides that any person who has not been provided the records

requested pursuant to FOIA, after exhausting their administrative remedies, may seek

legal redress from the Federal District Court to enjoin the agency from withholding

agency records and to order the production of any agency records improperly withheld

from the complainant.

       11. Under FOIA, the federal agency has the burden to sustain its actions. 5 U.S.C.

§ 552(a)(4)(B).

       12. Pursuant to FOIA, this Court may assess attorney fees and litigation costs

against the United States if the Plaintiff prevails in this action. 5 U.S.C. § 552(a)(4)(E).


                                    COMPLAINT                                              -3-
          Case 1:20-cv-00032-JEB Document 1 Filed 01/07/20 Page 4 of 8



                             VI. FACTUAL ALLEGATIONS

       13. On or about March 1, 2018, Plaintiff sent a FOIA request to the U.S.

Immigration and Customs Enforcement (ICE), seeking any and all e-mails sent and

received between Peter T. Edge, the HSI Executive Associate Director and Senior

Official Performing the Duties of the Deputy Director, and Angel M. Melendez, the

special agent in charge of ICE Homeland Security Investigations in New York City,

between the dates of September 15, 2016 and October 15, 2016.

       14. On or about March 20, 2018, Plaintiff received an email from ICE

acknowledging receipt of Plaintiff’s March 1, 2018, FOIA request and assigning it as

reference number 2018-ICFO-25080.

       15. On or about April 30, 2018, Plaintiff sent an email to ICE inquiring as to the

status of his March 1, 2018 FOIA request.

       16. On or about May 3, 2018, ICE sent an email to Plaintiff indicating that it was

still processing Plaintiff’s FOIA request.

       17. On or about May 3, 2018, Plaintiff sent an email to ICE acknowledging its

update earlier in the day.

       18. On or about May 25, 2018, Plaintiff sent another email to ICE requesting a

status update on the FOIA request the subject of this complaint.

       19. On or about June 18, 2018, Plaintiff once again requested a status update via

email from ICE regarding the status of his March 1, 2018 FOIA request.


                                   COMPLAINT                                            -4-
          Case 1:20-cv-00032-JEB Document 1 Filed 01/07/20 Page 5 of 8



       20. On or about October 29, 2018, Plaintiff emailed ICE again, requesting the

status of his March 1, 2018, FOIA request.

       21. On or about May 29, 2019, Plaintiff sent another email to ICE inquiring as to

the status of his March 1, 2018, FOIA request.

       21. On or about June 7, 2019, ICE sent an email to Plaintiff, indicating that his

March 1, 2018, FOIA request was in the queue of the agency’s pending FOIA request

matters, and waiting to be processed.

       22. On or about June 19, 2019, Plaintiff sent an email to ICE, inquiring where

Plaintiff’s March 1, 2018 request was in the agency’s queue of pending FOIA request

matters, and also requesting an estimate as to when he would receive a responsive

decision for this record request.

       23. On or about July 1, 2019, Plaintiff emailed ICE, once again asking where his

FOIA request was in the agency FOIA request queue, as well as when a response would

be provided by the agency to his March 1, 2018 FOIA request.

       24. On or about July 15, 2019, Plaintiff sent another email to ICE, requesting a

status update of his March 1, 2018 FOIA request.

       25. On or about July 16, 2019, ICE sent an email to Plaintiff, indicating that his

March 1, 2018, FOIA request was being processed.

       26. On or about July 16, 2019, Plaintiff sent an email to ICE, once again

requesting to know where his request was in the agency’s FOIA processing queue.


                                    COMPLAINT                                              -5-
          Case 1:20-cv-00032-JEB Document 1 Filed 01/07/20 Page 6 of 8



       27. On or about July 23, 2019, Plaintiff emailed ICE, once again inquiring as to

where his request was in the agency’s FOIA request queue, and when he would receive

the responsive documents to his March 1, 2018, FOIA request.

       28. On or about November 14, 2019, Plaintiff sent another email to ICE, once

again requesting information on where his March 1, 2018, FOIA request was in the

agency queue, and when he could expect to receive responsive records from ICE for this

record request matter.

       29. On or about December 22, 2019, Defendant ICE sent an email to Plaintiff

stating that Defendant was still processing Plaintiff’s FOIA request, and that the agency

was unable to provide an estimated completion date.

       30. As of the date of the filing of this action Plaintiff Chanan Tigay has still not

received any agency decision, nor any of the records which he requested in his March 1,

2018, FOIA request to Defendant ICE.



                               VII. CLAIMS FOR RELIEF

       31. Plaintiff realleges, as if fully set forth herein, paragraphs 1-30 previously set

forth herein.

       32. Defendant ICE has violated FOIA by failing to provide Plaintiff with all non-

exempt responsive records for his March 01, 2018, FOIA request.

       33. By failing to provide Plaintiff with all non-exempt responsive record to his


                                    COMPLAINT                                              -6-
           Case 1:20-cv-00032-JEB Document 1 Filed 01/07/20 Page 7 of 8



March 01, 2018, FOIA request as described in paragraph 13 above, Defendant ICE has

denied Plaintiff’s right to this information as provided by the Freedom of Information

Act.

       34. Defendant ICE has violated FOIA by failing to perform an adequate search

reasonably calculated to locate all responsive records to Plaintiff's March 1, 2018, FOIA

request.

       35. By failing to perform an adequate search reasonably calculated to locate all

responsive records to Plaintiff’s March 1, 2018, FOIA request, Defendant ICE has denied

Plaintiff’s right to this information provided by law under the Freedom of Information

Act.

       36. Unless enjoined by this Court, Defendant ICE will continue to violate

Plaintiff’s legal rights to be provided with copies of the records which he has requested in

his FOIA request described in paragraph 13 above.

       37. Plaintiff is directly and adversely affected and aggrieved by Defendant ICE’s

failure to provide responsive records to its March 1, 2018, FOIA request described above.

       38. Plaintiff has been required to expend costs and to obtain the services of a law

firm, consisting of attorneys, law clerks, and legal assistants, to prosecute this action.

       39. Plaintiff is entitled to reasonable costs of litigation, including attorney fees

pursuant to FOIA 5 U.S.C. § 552(a)(4)(E).




                                    COMPLAINT                                                 -7-
          Case 1:20-cv-00032-JEB Document 1 Filed 01/07/20 Page 8 of 8



                                 REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court enter Judgment for

Plaintiff, providing the following relief:

       1. Declare Defendant ICE has violated FOIA by failing to provide Plaintiff with

all non-exempt records responsive to his March 1, 2018, FOIA request.

       2. Declare Defendant ICE has violated FOIA by failing to complete an adequate

search for records responsive to Plaintiff’s March 1, 2018, FOIA request.

       3. Direct by injunction that Defendant ICE perform an adequate search for records

responsive to his March 1, 2018, FOIA request, and provide Plaintiff with all non-exempt

responsive records to his March 1, 2018, FOIA request.

       4. Grant Plaintiff’s costs of litigation, including reasonable attorney fees, as

provided by FOIA, 5 U.S.C. § 552(a)(4)(E); and,

       5. Provide such other relief as the Court deems just and proper.

       DATED: This 6th day of January, 2020.

       Respectfully submitted,

        /s/
       Daniel J. Stotter (WI0015)
       STOTTER & ASSOCIATES LLC
       408 SW Monroe Ave., Ste. M210E
       Corvallis, Oregon 97333
       (541) 738-2601
       dstotter@qwestoffice.net

       Attorney for Plaintiff


                                    COMPLAINT                                             -8-
